Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Response to Amendment
Claims 1 and 15-17 are currently amended. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on US 2018/0286045 A1 to Hansis et al., hereinafter, “Hansis”. Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis”.
Claim 1. A medical information processing apparatus comprising processing circuitry configured to: acquire medical image data representing a blood vessel of a subject; Dumenil [Abstract] teaches a method and a system are provided for helping to guide an endovascular tool in vascular structures. Examiner understands endovascular to be inside the blood vessel.
Dumenil [0015] teaches these images contain anatomical structures of different types: constantly visible bone structures, vascular structures, which are fully or partially revealed thanks to the contrast agents injected, as well as endovascular tools, for example catheters, flexible or rigid guides, or stent delivery devices.
Dumenil [0143] teaches the display also contains an aortic central line 88 obtained by calculation, as well as anatomical markers 90, 92, 94 superimposed at anatomical points of interest, namely the ostium 90, and the points of departure of the right 92 and left 94 of the iliac artery. 
Dumenil [FIG. 7] 
extract a blood vessel shape from the medical image data, Dumenil [0115] teaches the modelling consists in creating a geometrical representation of the vascular structure that can be used to estimate the vascular deformations.
Dumenil [0129] teaches the geometry of the vascular wall is determined in particular by parameters of diameter, length, angulation, thickness. 
determine degree of meandering in each of regions from the extracted blood vessel shape, Dumenil [0123] teaches the mechanical properties of the endovascular tools are characterised by means of mechanical tests that make it possible to establish a relation between the force applied to the tool and the deformation of the tool. For example, a 3-point bending test can be carried out in order to quantify the flexural rigidity of the endovascular tools. The properties characterised as such are used in the simulations to represent the actual mechanical behaviour of the tools.
Dumenil [0133] teaches in an alternative embodiment of the simulation, the tools are inserted progressively inside the vascular structure until they are fully inserted. The vascular deformations can be calculated at each sub-step of the progressive insertion.
Dumenil [0032] teaches a simulation of the interaction between the endovascular tool and the target vascular structure carried out by a finite element analysis method. Examiner interprets the simulation of the interaction between the tool and vascular structure to be meandering changes.
While Dumenil teaches the simulation of the inserting the tool in the vessel and the flexibility of the tools, Ohishi, in the field of medical imaging, explicitly teaches the degree of meandering at each region  Ohishi [0006] teaches 3D roadmap function, a volume rendering image is to be created from a preliminarily collected three-dimensional blood vessel image; however, the three-dimensional blood vessel image is collected in a state where catheter or other tool is not inserted (or is at a starting part of the blood vessel). On the other hand, for example, if a catheter is inserted up to the vicinity of an aneurysm, a bending force of the catheter along a blood vessel and a resilient force are generated, and the blood vessel deforms so as to reduce a bend of the blood vessel. Consequently, not only the position of the blood vessel, but also the position of the aneurysm is displaced from the position at the moment of collecting the three-dimensional blood-vessel image, resulting in that the position of the aneurysm is displayed on a monitor in a displaced state.
Dumenil and Ohishi further teaches and specify a deformed region in which the degree of meandering changes due to insertion of a device into the blood vessel on the basis of the degree of meandering; Dumenil [0004] teaches endovascular interventions make it possible to treat vascular diseases in a minimally invasive manner. They generally consist in inserting by endovascular route a medical device with the purpose of interacting with the pathological tissues.
Dumenil [0016] teaches the anatomical structures undergo deformations between the preoperative phase of acquiring 3D image data and the intervention phase, with these deformations able to be caused on the one hand by physiological changes, but especially by the introduction of endovascular tools into the vascular structures of the patient.
Dumenil [0118] teaches a simulation of the interactions between the tools and the vascular structure, such as described in reference to the step 70 hereinafter, is carried out for a set of patients referred to as learning. The simulation error is quantified by measuring the difference between the shape of the simulated tools and that of the actual tools that can be observed on one or several perioperative images.
Dumenil [0128] teaches a vascular pre-stress is applied before simulating the tool/tissues interactions. Its role is to take into account the state of rest of the vascular structure. Before simulating the tool/tissue interactions, the state of pre-tension of the vascular wall due to the presence of the blood pressure is taken into account. For this a geometry corresponding to the state of rest of the vascular structure (zero blood pressure), referred to as "zero-pressure" geometry is determined, then the arterial pressure is applied in this "zero-pressure" geometry in order to tension the vascular wall. 
Dumenil [0130] teaches the reference geometry observed on the preoperative image is chosen as a first estimation of the zero-pressure state, and then is corrected iteratively at each step of the algorithm. For this, each iteration consists in applying the internal pressure in the zero-pressure geometry then in comparing the final geometry obtained as such with the reference geometry. The zero-pressure geometry is then corrected by applying the opposite of the position difference observed. 
Dumenil [0131] teaches the simulation of the interaction of the endovascular tools with the wall of the vascular structure of the patient is carried out by initialising the tools inside the vascular structure by imposed constraints, for example of the imposed displacement type, then by observing the vascular deformations caused by the tools when the imposed constraints are progressively cancelled. 
Dumenil [0133] teaches the tools are inserted progressively inside the vascular structure until they are fully inserted. The vascular deformations can be calculated at each sub-step of the progressive insertion. 
Ohishi [0006] teaches 3D roadmap function, a volume rendering image is to be created from a preliminarily collected three-dimensional blood vessel image; however, the three-dimensional blood vessel image is collected in a state where catheter or other tool is not inserted (or is at a starting part of the blood vessel). On the other hand, for example, if a catheter is inserted up to the vicinity of an aneurysm, a bending force of the catheter along a blood vessel and a resilient force are generated, and the blood vessel deforms so as to reduce a bend of the blood vessel. Consequently, not only the position of the blood vessel, but also the position of the aneurysm is displaced from the position at the moment of collecting the three-dimensional blood-vessel image, resulting in that the position of the aneurysm is displayed on a monitor in a displaced state.
Dumenil and Ohishi further teaches and output the deformed region in the blood vessel. Dumenil [0142] teaches FIG. 7 shows such a three-dimensional anatomical model after deformation 84 displayed in superposition of a perioperative 2D image 86.
Dumenil [0027] teaches displaying said second three-dimensional model specific to the patient as superposition on the two-dimensional images acquired
Dumenil [0115] teaches the modelling consists in creating a geometrical representation of the vascular structure that can be used to estimate the vascular deformations.
Dumenil [0132] teaches the initialisation consists in constraining the tool inside the vessel lumen, for example on a path that minimises its flexural energy. Once inside the vessel lumen, the contact between the internal face of the vascular wall and the tool is activated. Finally the constraints required for the initialisation are progressively released. A mechanical balance will then establish itself between the tool and the vascular structure generating the vascular deformations that are desired to be calculated. 
Dumenil [0133] teaches in an alternative embodiment of the simulation, the tools are inserted progressively inside the vascular structure until they are fully inserted. The vascular deformations can be calculated at each sub-step of the progressive insertion. 
Dumenil [0145] teaches a use of the deformed three-dimensional anatomical model supplied by the invention is the monitoring of the inserted endovascular tool, making it possible to provide a spatial location of the tool in real time.
Ohishi [0006] teaches 3D roadmap function, a volume rendering image is to be created from a preliminarily collected three-dimensional blood vessel image; however, the three-dimensional blood vessel image is collected in a state where catheter or other tool is not inserted (or is at a starting part of the blood vessel). On the other hand, for example, if a catheter is inserted up to the vicinity of an aneurysm, a bending force of the catheter along a blood vessel and a resilient force are generated, and the blood vessel deforms so as to reduce a bend of the blood vessel. Consequently, not only the position of the blood vessel, but also the position of the aneurysm is displaced from the position at the moment of collecting the three-dimensional blood-vessel image, resulting in that the position of the aneurysm is displayed on a monitor in a displaced state.
Hansis, in the field of medical imaging analysis, teaches acquire distribution of a Fractional Flow Reserves in the coronary artery; and displaying a blood vessel image indicating the distribution of the Fractional Flow Reserve and indicating a position where a value of the wire-fractional-flow-reserve and a value of a simulated Fractional Flow Reserve acquired by fluid analysis deviate from each other on the basis of the deformed region in the coronary artery. Hansis [0009] teaches the present invention advantageously provides a model of the pressure wire that is included in fluid dynamics FFR simulations. Using the model, the changes in FFR resulting from the introduced wire are estimated. The simulated FFR values with and without wire are presented to the user together with supporting data. These serve to enable accurate comparison to invasively measured FFR values and assess the impact of the pressure wire on the invasively measured FFR value. 
Hansis [0011] teaches a medical imaging system is provided comprising a display device and a device according to the first aspect of the present invention or according to any implementation form of the first aspect of the present invention. The display device is configured to display the first fractional flow reserve value and/or the second fractional flow reserve value.
Hansis [0043] teaches by combining an invasive FFR measurement with the proposed image-derived FFR, wherein image-derived FFR corresponds to the situation without an inserted pressure wire, the impact of the inserted pressure wire on the invasively measured FFR value. This impact corresponds to the difference of the FFR value between with and without the pressure wire, in other words, allows the precise determination of the physiologically correct FFR without a pressure wire present, based on simulations with and without pressure wire. This allows indicating to an user if an invasively measured FFR value might be unreliable or not representative of the physiologic flow reserve without the wire due to the introduction of the pressure wire.
Hansis [0044] teaches FIG. 1 shows a schematic diagram of region of a vascular vessel tree for explaining the present invention. 

Hansis [0046] teaches In FIG. 1, on the right side, an invasive measurement of FFR is shown, a pressure wire PW is advanced through the stenosis to measure the blood pressure on both sides of the stenosis. The presence of the pressure wire PW within the vessel lumen modifies the blood flow, thereby influencing the FFR measurement. The pressure wire PW may be a tubular device or an in a blood vessel insertable device configured to measure pressure, e.g. intravascular pressure, temperature and thermodilution flow.
Hansis [0054] teaches a model of the pressure wire PW is included in fluid dynamics FFR simulations using finite element methods or finite element modelling. Using the model, the changes in FFR resulting from the introduced wire are estimated. The simulated FFR values with and without wire are presented to the user together with supporting data. These serve to enable accurate comparison to invasively measured FFR values and assess the impact of the pressure wire on the invasively measured FFR value. 
Hansis [0056] teaches the wire location can be predicted using elasto-mechanic models of the wire and the vessel and this way can be included in the FFR simulation using finite element methods or finite element modelling. Alternatively, a range of values for the simulated FFR can be computed, representing different location configurations of the wire or of other variable wire properties. Alternatively the wire location can be determined from angiography images. 
Hansis [0057] FIG. 2 shows a schematic diagram of region of a vascular vessel tree for explaining the present invention. FIG. 2 shows a corresponding situation as shown in FIG. 1 with the pressure wire PW being inserted into the stenosed vessel segment SVS of the vascular vessel tree VVT. In FIG. 2, a first blood flow Q1 passes through the stenosed vessel segment SVS with the pressure wire PW being inserted into the vascular vessel tree VVT. 

Hansis [0058] FIG. 3 shows a schematic diagram of region of a vascular vessel tree for explaining the present invention. FIG. 3 shows a non-equivalent situation as shown in FIG. 1 or 2 with the pressure wire PW being not inserted into the stenosed vessel segment SVS of the vascular vessel tree VVT, e.g. an empty stenosed vessel segment. In FIG. 3, a second blood flow Q2 passes through the stenosed vessel segment SVS without the pressure wire PW being inserted into the vascular vessel tree VVT. 

Hansis [0059] FIG. 4 shows a schematic diagram of an image of a coronary vessel tree for explaining the present invention. FIG. 4 shows an imaged stenosed vessel segment SVS of the vascular vessel tree VVT.

Hansis [0064] Subsequently, a first fractional flow reserve value FFR1 to be measured with the pressure wire PW inserted into the vascular vessel tree VVT based on the first blood flow Q1 and a second fractional flow reserve value FFR2 to be measured without the pressure wire PW inserted into the vascular vessel tree VVT based on the second blood flow Q2 may be determined. 

Hansis [0067] The model source 10 may be configured to provide a first three-dimensional model 3DM1 of a portion of an imaged vascular vessel tree VVT surrounding a stenosed vessel segment SVS and configured to provide a second three-dimensional model 3DM2 of a pressure wire insertable into the vascular vessel tree VVT. 

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject by Dumenil and Ohishi’s with Hansis teaching of acquiring distribution of a Fractional Flow Reserves in the coronary artery. One would have been motivated to perform this combination due to the fact that it allows one to accurately calculate the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering. Hansis continues Hansis continues to display a blood vessel image of the coronary artery.

Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing data in medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Dumenil and Ohishi further teaches wherein the device is a pressure wire, Dumenil [0067] teaches the endovascular tools are selected from a catheter, an endovascular device of the stent type, a flexible or rigid guide, a catheter, a stent or a balloon.
Dumenil [0145] teaches a use of the deformed three-dimensional anatomical model supplied by the invention is the monitoring of the inserted endovascular tool, making it possible to provide a spatial location of the tool in real time.
Dumenil [0006] teaches in the field of endovascular interventions two-dimensional image acquired by fluoroscopy are used, making it possible to guide the insertion of medical devices, such as catheters, into the femoral artery and into other vascular branches.
and the processing circuitry specifies, determines a degree of meandering in each of regions from the extracted blood vessel shape, as the deformed region, a region in which the degree of meandering decreases due to insertion of the pressure wire. Dumenil [0004] teaches endovascular interventions make it possible to treat vascular diseases in a minimally invasive manner. They generally consist in inserting by endovascular route a medical device with the purpose of interacting with the pathological tissues.
Dumenil [0128] teaches a vascular pre-stress is applied before simulating the tool/tissues interactions. Its role is to take into account the state of rest of the vascular structure. Before simulating the tool/tissue interactions, the state of pre-tension of the vascular wall due to the presence of the blood pressure is taken into account. For this a geometry corresponding to the state of rest of the vascular structure (zero blood pressure), referred to as "zero-pressure" geometry is determined, then the arterial pressure is applied in this "zero-pressure" geometry in order to tension the vascular wall. 
Dumenil [0129] teaches the geometry of the vascular wall is determined in particular by parameters of diameter, length, angulation, thickness. 
Dumenil [0130] teaches the reference geometry observed on the preoperative image is chosen as a first estimation of the zero-pressure state, and then is corrected iteratively at each step of the algorithm. For this, each iteration consists in applying the internal pressure in the zero-pressure geometry then in comparing the final geometry obtained as such with the reference geometry. The zero-pressure geometry is then corrected by applying the opposite of the position difference observed. 
Dumenil [0131] teaches the simulation of the interaction of the endovascular tools with the wall of the vascular structure of the patient is carried out by initialising the tools inside the vascular structure by imposed constraints, for example of the imposed displacement type, then by observing the vascular deformations caused by the tools when the imposed constraints are progressively cancelled. 
Dumenil [0132] teaches the initialisation consists in constraining the tool inside the vessel lumen, for example on a path that minimises its flexural energy. Once inside the vessel lumen, the contact between the internal face of the vascular wall and the tool is activated. Finally the constraints required for the initialisation are progressively released. A mechanical balance will then establish itself between the tool and the vascular structure generating the vascular deformations that are desired to be calculated. 
Dumenil [0133] teaches in an alternative embodiment of the simulation, the tools are inserted progressively inside the vascular structure until they are fully inserted. The vascular deformations can be calculated at each sub-step of the progressive insertion. 
Ohishi [0006] teaches 3D roadmap function, a volume rendering image is to be created from a preliminarily collected three-dimensional blood vessel image; however, the three-dimensional blood vessel image is collected in a state where catheter or other tool is not inserted (or is at a starting part of the blood vessel). On the other hand, for example, if a catheter is inserted up to the vicinity of an aneurysm, a bending force of the catheter along a blood vessel and a resilient force are generated, and the blood vessel deforms so as to reduce a bend of the blood vessel. Consequently, not only the position of the blood vessel, but also the position of the aneurysm is displaced from the position at the moment of collecting the three-dimensional blood-vessel image, resulting in that the position of the aneurysm is displayed on a monitor in a displaced state.
Claim 15. It differs from claim 1 in that it specifies the coronary artery. Specifying the artery does not add significance to the invention and is merely a design choice. Therefore claim 16 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 16. It differs from claim 1 in that it is a medical information processing system performed by the apparatus of claim 1. Therefore claim 16 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 17. It differs from claim 1 in that it is a medical information processing method performed by the apparatus of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claims 3, 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis” and in further view of US 2017/0227620 A1 to Wakai.
Claim 3. The combination of Dumenil and Ohishi fails to explicitly teach the limitations of claim 3, however, Wakai, the same field of analyzing data in medical imaging, teaches wherein the processing circuitry outputs the deformed region in association with a fluid index in the blood vessel. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Per specification [0003] As a method for acquiring an index (fluid index) relating to a blood flow of a subject, known methods include a method of measuring the index with a device inserted into a blood vessel, and a method of calculating the index from medical image data in which the blood vessel of the subject is represented.
the distribution of the Fractional-Flow-Reserve in the coronary artery Hansis [0057] teaches the determined flow of blood between these two locations 30, 31 can be used as a boundary condition, while simulating the blood flow velocity and pressure distribution within the coronary artery system by the fractional flow reserve value determination unit 13.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject and determining the degree of meandering in each of regions from the extracted blood vessel shape by Dumenil, Ohishi and Hansis with Wakai’s teachings of outputting the deformed region in association with a fluid index in the blood vessel. One would have been motivated to perform this combination due to the fact that it allows one to accurately calculate the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering, Hansis continues to calculate distribution, while Wakai teachings of the deformed region in association with a fluid index in the blood vessel.

Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing data in medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.
Claim 5. Wakai further teaches wherein the processing circuitry outputs the deformed region in association with the fluid index in the blood vessel in a state in which the device is inserted. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Per specification [0003] As a method for acquiring an index (fluid index) relating to a blood flow of a subject, known methods include a method of measuring the index with a device inserted into a blood vessel, and a method of calculating the index from medical image data in which the blood vessel of the subject is represented.
Claim 6. Wakai further teaches wherein the processing circuitry displays image data indicating distribution of the fluid index in the blood vessel and the deformed region in association with each other. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Per specification [0003] As a method for acquiring an index (fluid index) relating to a blood flow of a subject, known methods include a method of measuring the index with a device inserted into a blood vessel, and a method of calculating the index from medical image data in which the blood vessel of the subject is represented.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis” and in further view of US 2017/0227620 A1 to Wakai and US 2017/0105694 A1 to Grass et al., hereinafter, “Grass”.
Claim 4. Dumenil and Wakai further teaches, wherein the processing circuitry outputs the deformed region in association with the fluid index in the blood vessel in a state in which the device is not inserted. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Dumenil [0128] teaches a vascular pre-stress is applied before simulating the tool/tissues interactions. Its role is to take into account the state of rest of the vascular structure. Before simulating the tool/tissue interactions, the state of pre-tension of the vascular wall due to the presence of the blood pressure is taken into account. For this a geometry corresponding to the state of rest of the vascular structure (zero blood pressure), referred to as "zero-pressure" geometry is determined, then the arterial pressure is applied in this "zero-pressure" geometry in order to tension the vascular wall.
Per specification [0003] As a method for acquiring an index (fluid index) relating to a blood flow of a subject, known methods include a method of measuring the index with a device inserted into a blood vessel, and a method of calculating the index from medical image data in which the blood vessel of the subject is represented.
the distribution of the Fractional-Flow-Reserve in the coronary artery Grass [0057] teaches the determined flow of blood between these two locations 30, 31 can be used as a boundary condition, while simulating the blood flow velocity and pressure distribution within the coronary artery system by the fractional flow reserve value determination unit 13.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject and determining the degree of meandering in each of regions from the extracted blood vessel shape by Dumenil, Ohishi, Hansis and Grass with Wakai’s teachings of outputting the deformed region in association with a fluid index in the blood vessel. One would have been motivated to perform this combination due to the fact that it allows one to accurately calculate the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering, Grass continues to calculate distribution, while Wakai teachings of the deformed region in association with a fluid index in the blood vessel.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis” and in further view of US 2015/0005615A1 to Inoue et al., hereinafter, “Inoue”
Claim 7. The medical information processing apparatus according to claim 1, wherein the processing circuitry acquires the degree of meandering on the basis of at least curvature and torsion of the blood vessel shape, Dumenil [0115] teaches the modelling consists in creating a geometrical representation of the vascular structure that can be used to estimate the vascular deformations.
Inoue, in the field of analyzing data in medical imaging, teaches and specifies the deformed region on the basis of the acquired degree of meandering. Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and second calculation means for calculating a value corresponding to a myocardial fractional flow reserve, based on the multiple parameters. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject and determining the degree of meandering in each of regions from the extracted blood vessel shape by Dumenil, Ohishi and Hansis with Inoue’s teachings of specifying the deformed region on the basis of the acquired degree of meandering based on the curvature and torsion of the blood vessel shape. One would have been motivated to perform this combination due to the fact that it allows one to accurately calculate the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering. Hansis continues to calculate distribution, while Inoue teachings of specifying the deformed region on the basis of the acquired degree of meandering based on the curvature and torsion of the blood vessel shape.

Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing data in medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.
Claim 8. Inoue further teaches wherein the processing circuitry specifies the deformed region on the basis of structure information of the device, in addition to the degree of meandering. Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and second calculation means for calculating a value corresponding to a myocardial fractional flow reserve, based on the multiple parameters. 
Per specification [0070] In addition to the degree of meandering, the specification function 34b may also use structure information of the pressure wire. For example, the specification function 34b acquires structure information of the pressure wire, and determines whether the degree of meandering changes at each of positions of the blood vessel shape data, on the basis of the degree of meandering and the structure information of the pressure wire. The structure information of the pressure wire is, for example, the thickness of the pressure wire, the length of the pressure wire, the stiffness of the pressure wire, the stress of the pressure wire, the operable range of the pressure wire, and the like. The structure information of the pressure wire is an example of structure information of the device.
Claim 9. Dumenil and Inoue further teaches wherein the device includes at least a wire-shaped member, Inoue [0071] teaches a tube for a guidewire lumen 203 which configures a guide wire lumen is disposed in a distal end of the catheter sheath 201. That is, the distal end of the catheter sheath 201 includes a tube 203 possessing a guide wire lumen configured to receive a guide wire.
and the processing circuitry specifies the deformed region on the basis of information including at least one of thickness and stiffness of the wire-shaped member as the structure information of the device. Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and second calculation means for calculating a value corresponding to a myocardial fractional flow reserve, based on the multiple parameters. 
Dumenil [0015] teaches these images contain anatomical structures of different types: constantly visible bone structures, vascular structures, which are fully or partially revealed thanks to the contrast agents injected, as well as endovascular tools, for example catheters, flexible or rigid guides, or stent delivery devices.
Dumenil [0123] teaches the mechanical properties of the endovascular tools are characterised by means of mechanical tests that make it possible to establish a relation between the force applied to the tool and the deformation of the tool. For example, a 3-point bending test can be carried out in order to quantify the flexural rigidity of the endovascular tools. The properties characterised as such are used in the simulations to represent the actual mechanical behaviour of the tools.
Per specification [0070] In addition to the degree of meandering, the specification function 34b may also use structure information of the pressure wire. For example, the specification function 34b acquires structure information of the pressure wire, and determines whether the degree of meandering changes at each of positions of the blood vessel shape data, on the basis of the degree of meandering and the structure information of the pressure wire. The structure information of the pressure wire is, for example, the thickness of the pressure wire, the length of the pressure wire, the stiffness of the pressure wire, the stress of the pressure wire, the operable range of the pressure wire, and the like. The structure information of the pressure wire is an example of structure information of the device.
Claim 10. Inoue further teaches wherein the processing circuitry determines the degree of meandering on the basis of change quantity between positions of a fluid index in the blood vessel in a state in which the device is not inserted. Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and second calculation means for calculating a value corresponding to a myocardial fractional flow reserve, based on the multiple parameters. 
Inoue [0016] teaches a method of calculating a myocardial fractional flow reserve using an imaging apparatus for diagnosis includes calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and calculating a value corresponding to the myocardial fractional flow reserve, based on the multiple parameters.
Dumenil [0128] teaches a vascular pre-stress is applied before simulating the tool/tissues interactions. Its role is to take into account the state of rest of the vascular structure. Before simulating the tool/tissue interactions, the state of pre-tension of the vascular wall due to the presence of the blood pressure is taken into account. For this a geometry corresponding to the state of rest of the vascular structure (zero blood pressure), referred to as "zero-pressure" geometry is determined, then the arterial pressure is applied in this "zero-pressure" geometry in order to tension the vascular wall.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis” and in further view of and US 2017/0227620 A1 to Wakai and US 2015/0005615A1 to Inoue et al., hereinafter, “Inoue”.
Claim 11. The combination of Dumenil and Ohishi fails to explicitly teach the limitations of claim 11, however, the combination of Wakai and Inoue teaches wherein the processing circuitry further calculates a fluid index in the blood vessel, and the processing circuitry outputs the calculated fluid index in association with the deformed region. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Inoue [0049] teaches with respect to the stenotic lesion, the measurement slit portions 900 are arranged so as to be respectively positioned on the axially distal side and the axially proximal side of the probe unit, and for example, a volume of the measurement slit portion 900 is calculated based on the tomographic image, as a parameter indicating a deformation degree in the respective measurement slit portions 900. According to this configuration, it is possible to calculate the myocardial fractional flow reserve. [0050]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject and determining the degree of meandering in each of regions from the extracted blood vessel shape by Dumenil, Ohishi and Hansis with Wakai and Inoue’s teachings of outputting the calculated fluid index in association with the deformed region. One would have been motivated to perform this combination due to the fact that it allows one to increase the accuracy of  calculating the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering. Hansis continues to calculate distribution, while Wakai and Inoue teachings of outputting the calculated fluid index in association with the deformed region.

Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing data in medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11.
Claim 12. Inoue further teaches wherein the processing circuitry estimates deformation of the blood vessel shape caused by insertion of the device, Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction,
and calculates the fluid index in the blood vessel in a state in which the device is inserted, on the basis of the estimated deformed blood vessel shape. Inoue [0015] teaches an imaging apparatus for diagnosis including a probe unit that has a sheath and a transmitting and receiving unit inserted into the sheath and transmitting and receiving a signal, in which the transmitting and receiving unit is controlled so as to transmit and receive the signal while rotating inside the sheath in a circumferential direction or while rotating in the circumferential direction and moving in an axial direction, and in which deformation portions whose cross-sectional shape is deformed in response to an external pressure are respectively disposed at different positions of the sheath in the axial direction, first calculation means for calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and second calculation means for calculating a value corresponding to a myocardial fractional flow reserve, based on the multiple parameters. 
Inoue [0016] teaches a method of calculating a myocardial fractional flow reserve using an imaging apparatus for diagnosis includes calculating multiple parameters which indicate a deformation degree of the respective deformation portions disposed at the different positions in the axial direction, by using a tomographic image including the deformation portions, and calculating a value corresponding to the myocardial fractional flow reserve, based on the multiple parameters.
Inoue [0045] teaches the imaging apparatus for diagnosis according to the present embodiment employs a configuration in which the measurement slit portion 900 which is deformed in response to the intravascular pressure is arranged in the probe unit, and in which a deformation degree of the surface 901 in the measurement slit portion 900 is quantitatively calculated based on a tomographic image, thereby measuring intravascular pressure.
Claim 13. Dumenil further teaches wherein the processing circuitry determines the degree of meandering on the basis of a difference between the fluid index in the blood vessel in the state in which the device is inserted and the fluid index in the blood vessel in a state in which the device is not inserted. Dumenil [0128] teaches a vascular pre-stress is applied before simulating the tool/tissues interactions. Its role is to take into account the state of rest of the vascular structure. Before simulating the tool/tissue interactions, the state of pre-tension of the vascular wall due to the presence of the blood pressure is taken into account. For this a geometry corresponding to the state of rest of the vascular structure (zero blood pressure), referred to as "zero-pressure" geometry is determined, then the arterial pressure is applied in this "zero-pressure" geometry in order to tension the vascular wall. 
Dumenil [0129] teaches the geometry of the vascular wall is determined in particular by parameters of diameter, length, angulation, thickness. 
Dumenil [0130] teaches the reference geometry observed on the preoperative image is chosen as a first estimation of the zero-pressure state, and then is corrected iteratively at each step of the algorithm. For this, each iteration consists in applying the internal pressure in the zero-pressure geometry then in comparing the final geometry obtained as such with the reference geometry. The zero-pressure geometry is then corrected by applying the opposite of the position difference observed
Claim 14. Wakai further teaches wherein the processing circuitry determines the degree of meandering on the basis of change quantity, between positions, of a difference between the fluid index in the blood vessel in the state in which the device is inserted and the fluid index in the blood vessel in a state in which the device is not inserted. Wakai [0124] teaches as shown in FIG. 13, the time-sequential vascular model and the boundary conditions calculated in the above-described manner are inputted to an FSI simulation function 817c of the analysis function 817. The FSI simulation function 817c can calculate pressure applied to a vessel wall by bloodstream on the basis of analysis in which cross-interaction between blood fluidity and deformation of the vessel wall is reflected. The analysis function 817 calculates FFR based on the pressure calculated by such FSI simulation.
Wakai [0125] teaches an image indicative of time-sequential analysis result of pressure distribution applied to a vessel wall by bloodstream can be generated on the basis of FSI simulation. For instance, an effect of stent placement in a blood vessel can be visually recognized by an image visualizing pressure distribution in addition to FFR.
Wakai [0126] teaches according to the image processing device 100 of the fourth embodiment, FFR can be measured more accurately than conventional technology. Additionally, relationship between blood flow and deformation of a vessel wall can be visually displayed by FSI simulation.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161099 A1 to Dumenil et al. hereinafter, “Dumenil” in view of US 2011/0103666 A1 to Ohishi and US 2018/0286045A1 to Hansis et al., hereinafter, “Hansis” and US 2017/0105694 A1 to Grass et al., hereinafter, “Grass”.
Claim 18. The medical information processing apparatus according to claim 1, wherein the processing circuitry displays a color map indicating the distribution of the Fractional-Flow-Reserve in the coronary' artery, and further displays a low region in which the reliability of the Fractional-Flow-Reserve is lower with respect to other regions in the color map. Grass [0059] teaches the apparatus preferentially uses the bolus timing scan, which is already a necessary part of a standard CCTA scan protocol. The blood velocity and derived quantities like a time-to-peak enhancement may be visualized in color coded images, wherein the color-coded images may show the coronary artery system and the aorta, wherein different colors may indicate different blood flow velocities and optionally other derived quantities.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquire medical image data representing a blood vessel of a subject and determining the degree of meandering in each of regions from the extracted blood vessel shape by Dumenil, Ohishi, Hansis with Grass teachings of outputting the deformed region in association with a fluid index in the blood vessel. One would have been motivated to perform this combination due to the fact that it allows one to accurately calculate the fluid index of a subject based on the degree of meandering due to the insertion of a tool into the blood vessel. In combination, Dumenil is not altered in that Dumenil continues to detecting deformed regions in blood vessels. Ohishi's teachings perform the same as they do separately of determine degree of meandering, Hansis continues to display a blood vessel image of the coronary artery, while Grass teachings of to calculating distribution.

Claim 19. The medical information processing apparatus according to claim 18, wherein the processing circuitry displays the low region as a marker on the color map. Grass [0059] teaches the apparatus preferentially uses the bolus timing scan, which is already a necessary part of a standard CCTA scan protocol. The blood velocity and derived quantities like a time-to-peak enhancement may be visualized in color coded images, wherein the color-coded images may show the coronary artery system and the aorta, wherein different colors may indicate different blood flow velocities and optionally other derived quantities.
Claim 20.  The medical information processing apparatus according to claim 1, wherein the processing circuitry displays information indicating that the Wire-Fractional-Flow-Reserve measured by the pressure wire may be lower than a Simulated-Fractional-Flow-Reserve acquired by fluid analysis, as the reliability of the Fractional-Flow-Reserve. Grass [0048] teaches the apparatus 1 further comprises a boundary condition determination unit 12 for determining a boundary condition, which is specific for the person 3, and a fractional flow reserve value determination unit 13 for determining the FFR value by using an FFR value determination algorithm that it adapted to determine the FFR value based on the boundary condition and the representation of the coronary artery system. In particular, the fractional flow reserve value determination unit 13 may be adapted to simulate the flow of blood within the coronary artery system based on the representation of the coronary artery system and based on the boundary condition and to determine the FFR value based on the simulated flow of the blood, wherein the FFR value can be determined such that it is indicative of a blood pressure drop across an artery-narrowing stenosis. Thus, the FFR value determination algorithm is preferentially adapted to simulate the flow of blood within the coronary artery system. [0053]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661